ACCEPTED
                                                                                                06-15-00013-CV
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           8/12/2015 1:47:49 PM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK


                           NO. 06-15-00013-CV
                    IN THE COURT OF APPEALS FOR THE      FILED IN
                        SIXTH DISTRICT OF TEXAS   6th COURT OF APPEALS
                                                    TEXARKANA, TEXAS
                             AT TEXARKANA         8/12/2015 1:47:49 PM
                                                                         DEBBIE AUTREY
                                                                            Clerk
CITY NATIONAL BANK OF SULPHUR SPRINGS. . . . . . . . . . . . APPELLANT

V.

JOHN ALEXANDER SMITH. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLEE

            JOINT MOTION TO EXTEND TIME FOR FILING BRIEFS OF
           APPELLANT, CITY NATIONAL BANK OF SULPHUR SPRINGS,
              AND CROSS-APPELLANT, JOHN ALEXANDER SMITH

TO THE HONORABLE COURT OF APPEALS:

       CITY NATIONAL BANK OF SULPHUR SPRINGS, Appellant, and JOHN

ALEXANDER SMITH, Cross-Appellant in the above styled and numbered cause,

hereby move the Court pursuant to Rule 38.6(d), Texas Rules of Appellate Procedure,

for an extension of time to file their briefs. As grounds for such extension Appellant

would show unto the Court the following:

                                             I.

       This is Appellant’s first request for an extension of time in which to file its

brief. Appellant’s brief is due to be filed on August 17, 2015.

       This is Cross-Appellant’s first request for an extension of time in which to file

his brief. Cross-Appellant’s brief is due to be filed on August 17, 2015.
                                                  II.

       Counsel for both Appellant and Cross-Appellant have begun preparation of

Appellant’s brief in this case, however, due to other commitments counsel have been

unable to complete research and finalize the briefs in this case.

                                                 III.

       Therefore, Appellant and Cross-Appellant would request an extension of thirty

(30) days in which to file their briefs. The requested extension should not in the

ordinary course of procedure in this court delay oral argument and submission and

is not requested for delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant , CITY NATIONAL

BANK OF SULPHUR SPRINGS, and Cross-Appellant, JOHN ALEXANDER

SMITH, pray that the time for filing their appellate briefs be extended thirty (30) days

until September 16, 2015.

                                               Respectfully submitted,

                                                 /s/ John R. Mercy
                                               John R. Mercy
                                               State Bar No. 13947200
                                               MERCY p CARTER p TIDWELL, L.L.P.
                                               1724 Galleria Oaks Drive
                                               Texarkana, TX 75503
                                               Telephone: (903) 794-9419
                                               Facsimile: (903) 794-1268
                                               E-mail: jmercy@texarkanalawyers.com


Joint Motion to Extend Time for Filing Briefs of Appellant, City National Bank
of Sulphur Springs, and Cross-Appellant, John Alexander Smith – Page 2
                                               Coy Johnson
                                                 State Bar No. 10698000
                                                 Email: coy@clayjohnsonlaw.com
                                               Clay Johnson
                                                 State Bar No. 24007450
                                                 Email: clay@clayjohnsonlaw.com
                                               JOHNSON LAW FIRM, P.C.
                                               609 Gilmer Street
                                               Sulphur Springs, TX 75482-4121
                                               Telephone: (903) 885-8866
                                               Facsimile: (903) 584-1313

                                               ATTORNEYS FOR APPELLANT, CITY
                                               NATIONAL BANK OF SULPHUR SPRINGS

                                               J. Mark Sudderth
                                               State Bar No. 19461500
                                               NOTEBOOM LAW FIRM
                                               669 Airport Freeway, Suite 100
                                               Hurst, TX 76053-3698
                                               Telephone: (817) 282-9700
                                               Facsimile: (817) 282-8073
                                               Email: sudderth@noteboom.com

                                               ATTORNEYS FOR CROSS-APPELLANT,
                                               JOHN ALEXANDER SMITH


                               CERTIFICATE OF CONFERENCE

       The parties have conferred and agreed to file this joint motion.


                                                 /s/ John R. Mercy
                                               John R. Mercy



Joint Motion to Extend Time for Filing Briefs of Appellant, City National Bank
of Sulphur Springs, and Cross-Appellant, John Alexander Smith – Page 3
                                       CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Joint Motion to Extend Time for Filing
Briefs of Appellant, City National Bank of Sulphur Springs, and Cross-Appellant,
John Alexander Smith, has been served via e-service on:

       Mr. J. Mark Sudderth
       NOTEBOOM LAW FIRM
       669 Airport Freeway, Suite 100
       Hurst, TX 76053-3698
       Email: sudderth@noteboom.com

       John R. Mercy
       MERCY p CARTER p TIDWELL, L.L.P.
       1724 Galleria Oaks Drive
       Texarkana, TX 75503
       E-mail: jmercy@texarkanalawyers.com

       Coy Johnson
         Email: coy@clayjohnsonlaw.com
       Clay Johnson
         Email: clay@clayjohnsonlaw.com
       JOHNSON LAW FIRM, P.C.
       609 Gilmer Street
       Sulphur Springs, TX 75482-4121

this the 12th day August, 2015.

                                                 /s/ John R. Mercy
                                               John R. Mercy




Joint Motion to Extend Time for Filing Briefs of Appellant, City National Bank
of Sulphur Springs, and Cross-Appellant, John Alexander Smith – Page 4